 



Exhibit 10.12
Summary of Cash Compensation for Named Executive Officers
On March 14, 2006, the Compensation Committee approved the following base
salaries for the named executive officers, commencing on April 1, 2006:

          Name and Principal Position   Annual Base     Salary ($)
 
       
Eric A. Danziger President and Chief Executive Officer
  $ 341,250  
 
       
Gary M. Beasley Executive Vice President and Chief Financial Officer
    240,000  
 
       
William C. Sinclair Executive Vice President, Operations and
Business Development
    210,000  
 
       
Joseph Patrick Lashinsky
Senior Vice President, Product Strategy and
Development
    215,000  
 
       
Jeffrey G. Wagoner Senior Vice President, Sales
    200,000  

In addition, Mr. Wagoner receives a monthly housing allowance of $5,000, payable
in accordance with normal payroll practices.
The Compensation Committee determined these salaries after considering the
Company’s ability to attract and retain qualified individuals, certain salary
comparables for the market, and the Company’s desire to gradually adjust certain
salaries to reflect market salaries and the skills of the named executive
officers.

